 ..   •,
'i'   ~

 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Pagelofl   3q
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November I, 1987)
                                      v.
                         Pedro Barojas-Reyes                                       Case Number: 3:19-mj-21271

                                                                                   Michael Anthony Hernandez
                                                                                   Defendant's Attorney


 REGISTRATION NO. 83932298

 THE DEFENDANT:
  12:1 pleaded guilty to count(s) 1 of Complaint
                                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                  Nature of Offense                                                                 Count Number(s)
  8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                       1

      D The defendant has been found not guilty on count(s)               ~~~~~~~~~~~~~~~~~~~




      D Count(s)    ~~~~~~~~~~~~~~~~~-
                                                                                    dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                               ~.,,TIME SERVED                              D                                           days

      12:1 Assessment: $10 WAIVED IZI Fine: WAIVED
      [z:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                             charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant .shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 14, 2019
                                                                              Date of Imposition of Sentence




                                                           MAR 14 2019

      Clerk's Office Copy                       CLERf( US DISTRICT COURT
                                             SOUTrlEl"N DISTRICT OF CALIFORNIA
                                                                                                                               3:19-mj-21271
                                             BY                           DEPUTY
